*950Appeal from order entered February 4, 1939, granting defendant’s motion for judgment dismissing the amended complaint as barred by the Statute of Limitations dismissed. No opinion.
Present—Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley and Untermyer, JJ., dissent and vote to reverse and deny said motion; dissenting opinion by Untermyer, J.
Order entered January 14, 1939, granting defendant’s motion for judgment dismissing the amended complaint for insufficiency affirmed, with twenty dollars costs and disbursements. No opinion.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley and Untermyer, JJ., dissent and vote to reverse and deny said motion; dissentmg opinion by Untermyer, J.
Appeal from order entered January 14, 1939, granting defendant’s motion to strike out paragraphs Eighth and Ninth of the amended complaint as sham and frivolous dismissed. No opinion.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; O’Malley and Untermyer, JJ., dissent and vote to reverse and deny said motion; dissentmg opinion by Untermyer, J.